EXHIBIT 10.15

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), dated as of
December 23, 2008, between PHILLIPS-VAN HEUSEN CORPORATION, a Delaware
corporation (“PVH” and, together with its subsidiaries, the “Company”), and
EMANUEL CHIRICO (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company has previously entered into an Amended and Restated
Employment Agreement with the Executive dated as of March 3, 2005 (as amended by
the First Amendment to Amended and Restated Employment Agreement dated September
25, 2007, the “Existing Agreement”), and the parties desire to amend and restate
the Existing Agreement to comply with Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), and to make certain other changes to the
Existing Agreement so as to ensure that the Executive is retained on a full-time
basis in accordance with the terms set forth herein; and

WHEREAS, the Executive desires to be employed by the Company on the terms and
conditions set forth herein, and agrees that this Agreement shall amend and
supercede the terms and conditions of the Existing Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, the parties hereto hereby agree as follows:

1.

Employment.

(a)

Effective Date.  This Agreement shall be effective as of the date on which Bruce
J. Klatsky relinquishes his title as Chief Executive Officer of the Company and
the Board of Directors of the Company (which for purposes of this Agreement
includes any committee thereof, unless the context otherwise requires) (the
“Board”) appoints the Executive to the position of President and Chief Operating
Officer of the Company (the “Effective Date”).  Until the Effective Date, the
terms and conditions of the Existing Agreement shall continue in full force and
effect.

(b)

Employment Period.  The Company agrees to continue to employ the Executive, and
the Executive agrees to continue to be employed by the Company, in accordance
with the terms and conditions hereof.  The Executive shall be an employee at
will and this Agreement shall not constitute a guarantee of employment.  Each of
the parties acknowledges and agrees that either party may terminate the
Executive’s employment at any time, for any reason, with or without Cause (as
defined in Section 3(a)).  The period commencing on the Effective Date and
ending on the effective date of the termination of the Executive’s employment is
hereinafter referred to as the “Employment Period.”

(c)

Position and Duties.   (i)  During the Employment Period, (A) the Executive
shall serve as the Chief Executive Officer of the Company, with such duties and
responsibilities as shall from time to time be assigned to him and as are
consistent and





--------------------------------------------------------------------------------

commensurate with his title and position, and (B) the Executive’s services shall
be performed at the Company’s headquarters in New York, New York as of the
Effective Date or such other location as may be mutually agreed between the
Company and the Executive, except for travel, and visits to Company offices and
facilities worldwide, reasonably required to attend to the Company’s business.
 The Executive shall also serve on the Company’s Operating Committee; provided,
however, that the Company may disband the Operating Committee at any time prior
to a Change in Control (as hereinafter defined).  

(ii)

During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
substantially all of his business attention and time (with business time
determined in accordance with the Company’s usual and customary standards for
its senior executives) to the business and affairs of the Company and, to the
extent necessary to discharge the responsibilities assigned to the Executive
hereunder, to use the Executive’s reasonable best efforts to perform faithfully
and conscientiously such responsibilities.  During the Employment Period, the
Executive shall be entitled to serve as a member of the board of directors of a
reasonable number of other companies, to serve on civic and charitable boards
and to manage his personal and family investments, in each case, to the extent
such activities do not materially interfere, in the reasonable judgment of the
Board, with the performance of his duties for the Company and are otherwise
consistent with the Company’s governance policies.

2.

Compensation.

(a)

Base Salary.  During the Employment Period, the Company shall pay the Executive
a salary at the annual rate of $1,000,000 (“Base Salary”), payable in accordance
with the normal payroll procedures of the Company in effect from time to time.
 The Executive’s Base Salary shall be reviewed for increase at least annually by
the Board pursuant to its normal performance review policies for senior
executives.  Base Salary shall not be reduced after any increase, and the term
Base Salary as utilized in this Agreement shall refer to the Executive’s annual
base salary as then in effect.  

(b)

Incentive and Bonus Compensation.  The Executive shall be eligible to
participate in the Company’s existing and future bonus and stock option plans
and other incentive compensation programs for similarly situated executives
(collectively, “Plans”), to the extent that the Executive is qualified to
participate in any such Plan under the generally applicable provisions thereof
in effect from time to time.  Such eligibility is not a guarantee of
participation in or of the receipt of any award, payment or other compensation
under any Plan.  To the extent the Executive does participate in a Plan and the
Plan does not expressly provide otherwise, the Chief Executive Officer and/or
the Board, as appropriate, may determine all terms of participation (including,
without limitation, the type and size of any award, payment or other
compensation and the timing and conditions of receipt thereof by the Executive)
in the Chief Executive Officer’s or the Board’s sole and absolute discretion.
 Nothing herein shall be deemed to prohibit the Company or the Board from
amending or terminating any and all Plans in its sole and absolute discretion.
 Except as otherwise provided herein, the terms of each Plan shall govern the
Executive’s rights and obligations thereunder during the Executive’s employment
and upon the termination thereof.  Without limiting the generality of the
foregoing, the definition of “Cause” hereunder shall not supersede the
definition of “cause” in any Plan (unless the Plan





2




--------------------------------------------------------------------------------

expressly defers to the definition of “cause” under an executive’s employment
agreement) and any rights of the Executive hereunder upon and subsequent to the
termination of the Executive’s employment shall be in addition to, and not in
lieu of, any right of the Executive under any Plan then in effect upon or
subsequent to a termination of employment.

(c)

Benefits.  The Executive shall be eligible to participate in all employee
benefit and insurance plans sponsored or maintained by the Company for similarly
situated executives (including any savings, retirement, life, health and
disability plans), to the extent that the Executive is qualified to participate
in any such plan under the generally applicable provisions thereof in effect
from time to time.  Nothing herein shall be deemed to prohibit the Company or
the Board from amending or terminating any such plan in its sole and absolute
discretion.  Except as otherwise provided herein, the terms of each such plan
shall govern the Executive’s rights and obligations thereunder during the
Executive’s employment and upon the termination thereof.

(d)

Expenses.  The Company shall pay or reimburse the Executive for reasonable
expenses incurred or paid by the Executive in the performance of the Executive’s
duties hereunder in accordance with the generally applicable policies and
procedures of the Company, as in effect from time to time and subject to the
terms and conditions thereof.  Such procedures include the reimbursement of
approved expenses within 30 days after approval.  Section 409A of the Code, and
any related regulations or other effective guidance promulgated thereunder
(“Section 409A”), prohibits reimbursement payments from being made any later
than the end of the calendar year following the calendar year in which the
applicable expense is incurred or paid.  Also under Section 409(A) (i) the
amount of expenses eligible for reimbursement during any calendar year may not
affect the amount of expenses eligible for reimbursement in any other calendar
year, and (ii) the right to reimbursement under this Section 2(d) cannot be
subject to liquidation or exchange for another benefit.

(e)

Capital Accumulation Program.  Following the Effective Date, the Company shall
take the necessary action to provide the Executive with a supplemental benefit
under the Company’s Capital Accumulation Program (the “CAP”) of $500,000, so
that his aggregate benefit under the CAP and any supplement thereto shall equal
$2 million.  The terms of the agreement evidencing the supplemental CAP benefit
shall be substantially similar to those of the Executive’s existing CAP
agreement (as it may be amended to comply with Section 409A and the Executive
shall receive service credit for purposes of the vesting of the supplemental CAP
benefit for all service taken into account for the purposes of the vesting of
the existing CAP benefit.  

3.

Termination of Employment.  The Executive’s employment hereunder shall
terminate, or shall be subject to termination at any time, as follows:

(a)

Termination for Cause by the Company.  The Company may terminate the Executive’s
employment with the Company at any time for Cause.  Upon such termination, the
Company shall have no further obligation to the Executive hereunder except for
the payment or provision, as applicable, of (i) the portion of the Base Salary
for periods prior to the effective date of termination accrued but unpaid (if
any), (ii) all unreimbursed expenses (if any), subject to Section 2(d), and
(iii) other payments, entitlements or benefits, if any, in accordance with terms
of the applicable plans, programs, arrangements or other agreements of the
Company or any





3




--------------------------------------------------------------------------------

affiliate thereof (other than any severance plan or policy) as to which the
Executive held rights to such payments, entitlements or benefits, whether as a
participant, beneficiary or otherwise on the date of termination (“Other
Benefits”).  For the avoidance of doubt, the Executive shall have no right to
receive any amounts under the Company’s severance policy upon his termination
for Cause.

(i)

For purposes of this Agreement, “Cause” shall be defined as:  (1) gross
negligence or willful misconduct, as the case may be, in the performance of the
material responsibilities of the Executive’s office or position, which results
in material economic harm to the Company or its affiliates or in material
reputational harm causing demonstrable injury to the Company or its affiliates;
(2) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company or any affiliate (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Executive by the
Board or the Company that specifically identifies the manner in which the Board
or the Company believes that the Executive has not substantially performed the
Executive’s duties, and the Executive has not cured such failure to the
reasonable satisfaction of the Board or the Company within 20 days following the
Executive’s receipt of such written demand; (3) the Executive is convicted of,
or pleads guilty or nolo contendere to, a felony within the meaning of U.S.
Federal, state or local law (other than a traffic violation); (4) the Executive
having willfully divulged, furnished or made accessible to anyone other than the
Company, its directors, officers, employees, auditors and legal advisors,
otherwise than in the ordinary course of business, any Confidential Information
(as hereinafter defined); or (5) any act or failure to act by the Executive,
which, under the provisions of applicable law, disqualifies the Executive from
acting in any or all capacities in which he is then acting for the Company.

(ii)

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Board or the Chief
Executive Officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.  The
Executive’s employment shall not be terminated for “Cause,” within the meaning
of clause (1) or (2) above, unless the Executive has been given written notice
by the Board stating the basis for such termination and he is given twenty (20)
days to cure the neglect or conduct that is the basis of any such claim and, if
he fails to cure such conduct, or such conduct cannot be cured, the Executive
has an opportunity to be heard before the full Board and after such hearing, the
Board gives the Executive written notice confirming that in the judgment of a
majority of all directors of the Company (other than the Executive), “Cause” for
terminating the Executive’s employment on the basis set forth in the notice
exists.  

(b)

Termination without Cause by the Company or for Good Reason by the Executive
Prior to a Change in Control.  The Company may also terminate the Executive’s
employment with the Company at any time without Cause, and the Executive may
terminate his employment with the Company at any time for Good Reason (as
defined below in Section 3(f)(i)(B)).  If the Company terminates the Executive’s
services without Cause or the Executive





4




--------------------------------------------------------------------------------

terminates his employment with the Company for Good Reason, other than during
the two-year period following a Change in Control (as defined below in Section
3(f)(i)(A)), the Executive shall be entitled to receive from the Company (i) the
portion of the Base Salary for periods prior to the effective date of
termination accrued but unpaid (if any); (ii) all unreimbursed expenses (if
any), subject to Section 2(d); (iii) an aggregate amount (the “Severance
Amount”) equal to two times the sum of (A) the Base Salary plus (B) an amount
equal to the bonus that would be payable if “target” level performance were
achieved (referred to as “plan” level in the Company’s 2005 Performance Bonus
Incentive Plan) in respect of the fiscal year during which the termination
occurs (or the prior fiscal year if bonus levels have not yet been established
for the year of termination); and (iv) the payment or provision of any Other
Benefits.  The Severance Amount shall be paid in 48 substantially equal payments
(each such installment shall be treated as a separate payment as defined under
Treasury Regulation § 1.409A-2(b)(2)) on the same schedule that Base Salary was
paid immediately prior to the Executive’s date of termination, commencing on the
first such scheduled payroll date that occurs on or following the date that is
30 days after the Executive’s termination of employment, subject to the
Executive’s compliance with the requirement to deliver the release contemplated
pursuant to Section 4(a)In addition, if the Company terminates the Executive’s
employment with the Company without Cause or the Executive terminates his
employment with the Company for Good Reason, then the Company shall also provide
to the Executive, during the two-year period following the Executive’s date of
termination, medical, dental, life and disability insurance coverage for the
Executive and the members of his family which is not less favorable to the
Executive than the group medical, dental, life and disability insurance coverage
carried by the Company for the Executive and the members of his family
immediately prior to such termination of employment; provided, however, that the
obligations set forth in this sentence shall terminate to the extent the
Executive obtains comparable medical, dental, life or disability insurance
coverage from any other employer during such period, but the Executive shall not
have any obligation to seek or accept employment during such period, whether or
not any such employment would provide comparable medical and dental insurance
coverage; and provided further, however, that the Executive shall be obligated
to pay an amount equal to the active employee contribution, if any, for each
such coverage.  For the avoidance of doubt, the payment of the Severance Amount
shall be in lieu of any amounts payable under the Company’s severance policy (as
then in effect) and the Executive hereby waives any and all rights thereunder.
 If the Executive is a “specified employee” (as determined under the Company’s
policy for identifying specified employees) on the date of his “separation from
service” (within the meaning of Section 409A) and if any portion of the
Severance Amount would be considered “deferred compensation” under Section 409A,
all payments of the Severance Amount (other than payments that satisfy the
short-term deferral rule, as defined in Treasury Regulation §1.409A-1(b)(4), or
that are treated as separation pay under Treasury Regulation
§1.409A-1(b)(9)(iii) or §1.409A-1(b)(9)(v)) shall not be paid or commence to be
paid on any date prior to the first business day after the date that is six
months following the Executive’s separation from service.  The first payment
that can be made shall include the cumulative amount of any amounts that could
not be paid during such six-month period.  In addition, interest will accrue at
the 10-year T-bill rate (as in effect as of the first business day of the
calendar year in which the separation from service occurs) on all payments not
paid to the Executive prior to the first business day after the sixth month
anniversary of his separation from service that otherwise would have been paid
during such six-month period had this delay provision not applied to the
Executive and shall be paid with the first payment after such six-month period.
 Notwithstanding the foregoing, payments delayed pursuant to this six-month





5




--------------------------------------------------------------------------------

delay requirement shall commence earlier in the event of the Executive’s death
prior to the end of the six-month period.  For purposes hereof, the Executive
shall have a “separation from service” upon his death or other termination of
employment for any reason.

(c)

Termination by Voluntary Resignation (without Good Reason) by the Executive.
 The Executive may terminate his employment with the Company without Good Reason
at any time by voluntary resignation.  Upon such termination, the Company shall
have no further obligation to the Executive hereunder except for the payment of
(i) the portion of the Base Salary for periods prior to the effective date of
termination accrued but unpaid (if any), (ii) all unreimbursed expenses (if
any), subject to Section 2(d), and (iii) the payment or provision of any Other
Benefits.  Notwithstanding the foregoing, the Executive shall provide no less
than 90 days’ prior written notice of the effective date of his resignation
(other than for Good Reason).  The Company shall continue to pay the Executive
his Base Salary during such 90-day period.  Notwithstanding the foregoing, the
Company, in its sole and absolute discretion, may waive the requirement for
prior notice of the Executive’s resignation or decrease the notice period, in
which event the Company shall have no continuing obligation to pay the
Executive’s Base Salary or shall only have such obligation with respect to the
shortened period, as the case may be.

(d)

Disability.  The Executive’s employment shall be terminable by the Company,
subject to applicable law and the Company’s short-term and long-term disability
policies then in effect, if the Executive becomes physically or mentally
disabled, whether totally or partially, such that he is prevented from
performing his usual duties and services hereunder for a period of 180
consecutive days as determined by a medical doctor selected by the Company and
reasonably acceptable to the Executive or his legal representative
 (“Disability”).  If the Executive’s employment is terminated by the Company due
to his Disability, the Company shall have no further obligation to the Executive
hereunder, except for the payment to the Executive or his legal guardian or
representative, as appropriate, of (i) the portion of the Base Salary for
periods prior to the effective date of termination accrued but unpaid (if any),
(ii) all unreimbursed expenses (if any), subject to Section 2(d), and (iii) the
payment or provision of any Other Benefits.

(e)

Death.  If the Executive shall die during the Employment Period, this Agreement
shall terminate on the date of the Executive’s death and the Company shall have
no further obligation to the Executive hereunder except for the payment to the
Executive’s estate of (i) the portion of the Base Salary for periods prior to
the effective date of termination accrued but unpaid (if any), (ii) all
unreimbursed expenses (if any), subject to Section 2(d) and (iii) the payment or
provision of any Other Benefits.

(f)

Termination by the Company without Cause or by the Executive For Good Reason
Subsequent to a Change in Control.

(i)

For purposes of this Agreement, the following terms shall have the meanings set
forth below:

(A)

“Change in Control” shall be deemed to occur upon the first to occur of the
following events:





6




--------------------------------------------------------------------------------

(1)

Any “person” (as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), other than a “person” who
as of the date hereof is the owner of at least 8% of the combined voting power
of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”), becomes (A) a “beneficial owner,” as such term is used in Rule
13d-3 of the Exchange Act, of at least one-quarter but less than one-half of the
Outstanding Company Voting Securities, unless such acquisition has been approved
within thirty (30) days thereafter by at least a majority of the Incumbent Board
(as defined in clause (2) below taking into account the provisos), or (B) a
“beneficial owner,” as such term is used in Rule 13d-3 of the Exchange Act, of
at least one-half of the Outstanding Company Voting Securities; provided,
however, that, for purposes of this Section 3(f)(i)(A)(1), the following
acquisitions shall not constitute a Change in Control:  (I) any acquisition
directly from the Company, other than an acquisition by virtue of the exercise
of a conversion privilege unless the security being so converted was itself
acquired directly from the Company, (II) any acquisition by the Company, (III)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its affiliates, or (IV) any acquisition
pursuant to a transaction which complies with clauses (A), (B) and (C) of
Section 3(f)(i)(A)(3) below; or

(2)

Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) with respect
to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

(3)

Consummation of a reorganization, merger, consolidation or a sale or other
disposition of all or substantially all of the assets of the Company (each, a
“Business Combination”), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) and the Outstanding Company
Voting Securities, immediately prior to such  Business Combination, beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and more than 50% of the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the





7




--------------------------------------------------------------------------------

Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (B) no Person (other than the
Company, any employee benefit plan (or related trust) of the Company or such
corporation resulting from such Business Combination) beneficially owns directly
or indirectly, 20% or more of, respectively, the outstanding shares of common
stock of the corporation resulting from such Business Combination or the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination, whichever occurs first; or

(4)

The approval by the stockholders of the Company of a complete liquidation or a
dissolution of the Company.

(B)

“Good Reason” shall mean the occurrence of any of the following events or
circumstances without the Executive’s prior written consent:

(1)

the assignment to the Executive of any duties inconsistent in any material
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 1(c) (or following a Change in Control, as in effect immediately
prior to such Change in Control), or any other action by the Company that
results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and that is remedied by the Company
promptly after receipt of notice thereof given by the Executive and the
assignment of additional duties or responsibilities to the Executive in
connection with his professional development or the reallocation of some of the
Executive’s duties or responsibilities to other executives of the Company in
connection with the evolution of the Executive’s position; provided, however,
that the Executive’s removal from the Company’s Operating Committee (including
the Executive’s removal from, or failure to be appointed to, any analogous
committee of any successor to the Company following a Change in Control) shall
be conclusively presumed to a material diminution of the Executive’s authority,
duties and responsibilities;

(2)

a reduction of the Executive’s Base Salary;

(3)

the taking of any action by the Company that substantially diminishes (A) the
aggregate value of the Executive’s total compensation opportunity, and/or (B)
the aggregate value of the employee benefits provided to the Executive pursuant
to the Company’s employee benefit





8




--------------------------------------------------------------------------------

and insurance plans as in effect on the Effective Date (or, following a Change
in Control, as in effect immediately prior to such Change in Control);

(4)

the Company requiring that the Executive’s services be rendered primarily at a
location or locations more than 35 miles from the location set forth in Section
1(c), except for travel, and visits to Company offices and facilities worldwide,
reasonably required to attend to the Company’s business;

(5)

solely after a Change in Control of the Company, a change in the Chairman of the
Board such that neither the person holding such position nor the person serving
as Chief Executive Officer of the Company, as of immediately prior to the Change
in Control, nor the Executive, is serving as the Chairman of the board of
directors of the corporation resulting from such Change in Control at any time
during the one-year period following such Change in Control (other than as a
result of such person’s cessation of service due to death or disability); or

(6)

the failure of the Company to require any successor to the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  

(ii)

Obligations of the Company upon a Termination by the Executive for Good Reason
or the Company for any reason other than death, Disability or Cause during the
Two-Year Period following a Change in Control.  If within two years after the
occurrence of a Change in Control, the Executive terminates his employment with
the Company for Good Reason or the Company terminates the Executive’s employment
for any reason other than death, Disability or Cause, the Company (or the then
former Company subsidiary employing the Executive), or the consolidated,
surviving or transferee Person in the event of a Change in Control pursuant to a
consolidation, merger or sale of assets, shall pay to the Executive, in a lump
sum immediately subsequent to the date of such termination, (A) the portion of
the Base Salary for periods prior to the effective date of termination accrued
but unpaid (if any); (B) all unreimbursed expenses (if any), subject to
Section 2(d); (C) an aggregate amount equal to three times the Executive’s “cash
compensation” (as defined below in this Section 3(f)(ii)); and (D) the payment
or provision of any Other Benefits.  The severance amount described in clause
(C) of the immediately preceding sentence shall be paid (x) in a lump sum, if
the Change in Control event constitutes a “change in the ownership” or a “change
in the effective control” of the Company or a “change in the ownership of a
substantial portion of a corporation’s assets” (each within the meaning of
Section 409A), or (y) in 72 substantially equal payments, if the Change in
Control event does not so comply with Section 409A.  The lump sum amount shall
be paid, or the installment payments shall commence, as applicable, on the first
scheduled payroll date (in accordance with the Company’s payroll schedule in
effect for the Executive immediately prior to such termination) that occurs on
or following the date that is 30 days after the Executive’s termination of
employment; provided, however, that the payment of such severance amount is
subject to the Executive’s compliance with the requirement to deliver the
release contemplated





9




--------------------------------------------------------------------------------

pursuant to Section 4(a).  Any such installment payment shall be treated as a
separate payment as defined under Treasury Regulation §1.409A-2(b)(2).  For
purposes of this Section 3(f)(ii), “cash compensation” shall mean the sum of (1)
the Base Salary, (2) an amount equal to the bonus that would be payable if the
“target” level performance were achieved (referred to as “plan” level in the
Company’s 2005 Performance Incentive Bonus Plan) in respect of the year during
which the termination occurs (or the prior year if bonus levels have not yet
been established for the year of termination) and (3) an amount equal to the
average annual cash awards (if any, except as provided in the proviso hereto)
paid to and/or accrued with respect to the Executive during the two completed
fiscal years of the Company immediately preceding the date of termination under
the Company’s Long Term Incentive Plan (or any successor cash-based long term
incentive plan, which for the avoidance of doubt shall include, for purposes of
this Section 3(f)(ii), any plan under which the award opportunity is denominated
as a dollar amount, even if the actual award amount is satisfied in equity),
provided, that if the Long Term Incentive Plan  (or any successor cash-based
long term incentive plan) is discontinued and not replaced with a cash-based
long term incentive plan, for purposes of determining the average annual cash
compensation under clause (C)(2) above, the amounts equal to the payments made
or accrued (to the extent earned but unpaid) to or for the Executive under the
Company’s Long Term Incentive Plan (or any successor cash-based long term
incentive plan) with respect to the final two completed performance cycles under
such plan shall be included.  Upon the termination of employment with the
Company for Good Reason by the Executive or upon the involuntary termination of
employment with the Company of the Executive for any reason other than death,
Disability or Cause, in either case within two years after the occurrence of a
Change in Control, the Company (or the then former Company subsidiary employing
the Executive), or the consolidated, surviving or transferee Person in the event
of a Change in Control pursuant to a consolidation, merger or sale of assets,
shall also provide, for the period of three consecutive years commencing on the
date of such termination of employment, medical, dental, life and disability
insurance coverage for the Executive and the members of his family which is not
less favorable to the Executive than the group medical, dental, life and
disability insurance coverage carried by the Company for the Executive and the
members of his family either immediately prior to such termination of employment
or immediately prior to the occurrence of such Change in Control, whichever is
greater; provided, however, that the obligations set forth in this sentence
shall terminate to the extent the Executive obtains comparable medical, dental,
life or disability insurance coverage from any other employer during such
three-year period, but the Executive shall not have any obligation to seek or
accept employment during such three-year period, whether or not any such
employment would provide comparable medical, dental, life and disability
insurance coverage.  For the avoidance of doubt, the amounts payable under
clause (C) of this Section 3(f)(ii) as severance shall be in lieu of any amounts
payable under the Company’s severance policy and the Executive hereby waives any
and all rights thereunder.  Notwithstanding anything in this Section 3(f)(ii) to
the contrary, if the Executive is a “specified employee” (as determined under
the Company’s policy for identifying specified employees) on the date of his
“separation from service” (within the meaning of Section 409A) and if any
portion of the severance amount described in clause (C) of the first sentence of
this Section 3(f)(ii) would be considered “deferred compensation” under Section
409A, such severance amount shall not be paid or commence to be paid on any date
prior to the first business day after the date that is six months following the
Executive's separation from service (unless any such payment(s) shall satisfy
the short-term deferral rule, as defined in Treasury Regulation §1.409A-1(b)(4)
of his “separation from service” (within the meaning of Section 409A) and if any
portion of the severance amount described in





10




--------------------------------------------------------------------------------

clause (C) of the first sentence of this Section 3(f)(ii) would be considered
“deferred compensation” under Section 409A, such severance).  In addition,
interest will accrue at the 10-year T-bill rate (as in effect as of the first
business day of the calendar year in which the separation from service occurs)
on such lump sum amount or installment payments, as applicable, not paid to the
Executive prior to the first business day after the sixth month anniversary of
his separation from service that otherwise would have been paid during such
six-month period had this delay provision not applied to the Executive and shall
be paid at the same time at which the lump sum payment or the first installment
payment, as applicable, is made after such six-month period.  Notwithstanding
the foregoing, a payment delayed pursuant to the preceding three sentences shall
commence earlier in the event of the Executive's death prior to the end of the
six-month period.

(iii)

Certain Additional Payments by the Company.

(A)  In the event it shall be determined that any payment or distribution by the
Company or its affiliated companies to or for the benefit of the Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise, but determined without regard to any additional
payments required under this Section 3(f)(iii)) (a “Payment”) would be subject
to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, collectively the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (the “Gross-Up Payment”) in an amount such that, after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.  

(B)

Subject to the provisions of Section 3(f)(iii)(C), all determinations required
to be made under this Section 3(f)(iii), including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment and the assumptions to
be utilized in arriving at such determination, shall be made by the Company’s
auditors or such other nationally recognized certified public accounting firm
reasonably acceptable to the Executive as may be designated by the Company (the
“Accounting Firm”).  The Accounting Firm shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment or such
earlier time as is requested by the Company.  All fees and expenses of the
Accounting Firm shall be borne solely by the Company.  Any Gross-Up Payment, as
determined pursuant to this Section 3(f)(iii), shall be paid by the Company to
the Executive within five days of the later of (I) the due date for the payment
of any Excise Tax, and (II) the receipt of the Accounting Firm’s determination.
 Any determination by the Accounting Firm shall be binding upon the Company and
the Executive.  As a result of the uncertainty in the application of Section
4999 of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments that will not have been made by
the Company should have been made (the “Underpayment”), consistent with the
calculations





11




--------------------------------------------------------------------------------

required to be made hereunder.  In the event the Company exhausts its remedies
pursuant to Section 3(f)(iii)(C) and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.

(C)

The Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment.  Such notification shall be given as soon as practicable,
but no later than ten business days after the Executive is informed in writing
of such claim.  The Executive shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid.  The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which the Executive gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due).  If the Company notifies the Executive in writing prior to the
expiration of such period that the Company desires to contest such claim, the
Executive shall:

(1)

give the Company any information reasonably requested by the Company relating to
such claim,

(2)

take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company,

(3)

cooperate with the Company in good faith in order effectively to contest such
claim, and

(4)

permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses.  Without limitation on the foregoing provisions of this Section
3(f)(iii), the Company shall control all proceedings taken in connection with
such contest, and, at its sole discretion, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the
applicable taxing authority in respect of such claim and may, at its sole
discretion, either pay the tax claimed to the appropriate taxing authority on
behalf of the Executive and direct the Executive to sue for a refund or contest
the claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Executive to sue for a refund, the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including





12




--------------------------------------------------------------------------------

interest or penalties) imposed with respect to such payment or with respect to
any imputed income in connection with such payment; and, provided further, that
any extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount.  Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which the Gross-Up Payment would be payable hereunder, and the Executive shall
be entitled to settle or contest, as the case may be, any other issue raised by
the Internal Revenue Service or any other taxing authority.

(D)

If, after the receipt by the Executive of a Gross-Up Payment or payment by the
Company of an amount on the Executive’s behalf pursuant to Section 3(f)(iii)(C),
the Executive becomes entitled to receive any refund with respect to the Excise
Tax to which such Gross-Up Payment relates or with respect to such claim, the
Executive shall (subject to the Company’s complying with the requirements of
Section 3(f)(iii)(C), if applicable) promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto).  If, after payment by the Company of an amount on the
Executive’s behalf pursuant to Section 3(f)(iii)(C), a determination is made
that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then the amount of such payment shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

(E)

Notwithstanding any other provision of this Section 3(f)(iii), the Company may,
in its sole discretion, withhold and pay to the Internal Revenue Service or any
other applicable taxing authority, for the benefit of the Executive, all or any
portion of any Gross-Up Payment, and the Executive hereby consents to such
withholding.

(F)

Any Gross-Up Payment or reimbursement by the Company of expenses incurred by the
Executive in connection with a tax audit or litigation relating to the Excise
Tax, as provided for in this Section 3(f)(iii), shall be paid no later than the
last day of the calendar year following the calendar year in which the Executive
remitted the Excise Tax or, if no Excise Tax is paid, the end of the calendar
year following the calendar year in which the audit is completed or there is a
final and nonappealable settlement or other resolution of the litigation.
 Furthermore, if the Executive is a “specified employee” (as determined under
the Company’s policy for identifying specified employees), on the date of his
“separation from service” (within the meaning of Section 409A) and if any
portion of the Gross-Up Payment or reimbursement by the Company would be
considered “deferred compensation” under Section 409A, any Gross-Up Payment or
reimbursement by the Company as required by this Section 3(f)(iii) shall not be
paid or commence to be paid on any date prior to the first business day after
the date that is six months following the Executive’s separation from service
 (unless such amount shall satisfy the short-term deferral rule, as defined in
Treasury Regulation §1.409A-1(b)(4)).  In addition, interest will accrue at the
10-year T-bill rate (as in effect as of the first business day of the calendar
year in which the separation from service occurs) on such amount during the
six-month period and shall be paid at the same time at





13




--------------------------------------------------------------------------------

which such Gross-Up Payment or reimbursement is made.  Notwithstanding the
foregoing, a payment delayed pursuant to the preceding two sentences shall
commence earlier in the event of the Executive's death prior to the end of the
six-month period.

(g)

Notice of Termination.  Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 7(c).  “Notice of
Termination” means a written notice that (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, and (iii) if the date of termination is other than the date of
receipt of such notice, specifies the date of termination.  

(h)

Date of Termination.  For purposes of this Agreement the Executive’s date of
termination of employment shall be (i) if the Executive’s employment is
terminated by the Company with or without Cause, by the Executive for Good
Reason, or due to the Executive’s Disability, the date of termination shall be
the date on which the other party receives notice of such termination, unless a
later date is mutually agreed, (ii) if the Executive’s employment is terminated
by the Executive other than for Good Reason, the 90th day following the
Company’s receipt of the Notice of Termination unless the Company waives or
reduces such period as provided in Section 3(c), and (iii) if the Executive’s
employment is terminated by reason of death, the date of termination shall be
the date of death.

(i)

Resignation.  Upon termination of the Executive’s employment for any reason, the
Executive agrees to resign, effective as of the date of termination, from any
positions that the Executive holds with the Company and its affiliates, the
Board (and any committees thereof), unless the Board requests otherwise and the
Executive agrees, and the board of directors (and any committees thereof) of any
of the Company’s affiliates.

4.

Effect of Termination.  (a)  Full Settlement.  The amounts paid to the Executive
pursuant to Section 3(b) or 3(f)(ii), as applicable, following termination of
his employment shall be in full and complete satisfaction of the Executive’s
rights under this Agreement and any other claims he may have with respect to his
employment by the Company and the termination thereof, other than as expressly
provided in Section 2(b).  Such amounts shall constitute liquidated damages with
respect to any and all such rights and claims.  In consideration of the
Executive’s receipt thereof, each of the Executive and the Company agree to
execute a mutual general release in favor of the other party, substantially in
the form attached hereto as Exhibit A.  The payments and provision of benefits
to the Executive required by Sections 3(b) and 3(f)(ii) shall be conditioned
upon the Executive’s delivery (and non-revocation prior to the expiration of the
revocation period contained in the release) of such release in favor of the
Company, subject to the Company’s delivery to the Executive of such release in
favor of the Executive; provided that such conditions are met on or before the
date that is 30 days after the date of the Executive’s termination of
employment.  Notwithstanding the foregoing, nothing herein shall be construed to
release the Company or the Executive from any obligations that continue
following the Executive’s date of termination, including without limitation, the
Company’s obligations under Section 3(f)(iii), the provision of welfare benefits
and the indemnification of the Executive as set forth in Section 7(h), and the
Executive’s obligations under Section 5.





14




--------------------------------------------------------------------------------

(b)

No Duplication; No Mitigation; Limited Offset.  In no event shall the Executive
be entitled to duplicate payments or benefits under different provisions of this
Agreement or pursuant to the terms of any other plan, program or arrangement of
the Company or its affiliates.  In the event of any termination of the
Executive’s employment, the Executive shall be under no obligation to seek other
employment, and, there shall be no offset against amounts due the Executive
under this Agreement or pursuant to any plan of the Company or any of its
affiliates on account of any remuneration attributable to any subsequent
employment or any claim asserted by the Company or any of its affiliates, except
with respect to the continuation of benefits under Sections 3(b) and 3(f)(ii),
which shall terminate immediately upon obtaining comparable coverage from
another employer during such three-year period in accordance with the terms of
the Severance Plan.  

5.

Restrictive Covenants.

(a)

Confidentiality.  The Executive recognizes that any knowledge and information of
any type whatsoever of a confidential nature relating to the business of the
Company, including, without limitation, all types of trade secrets, vendor and
customer lists and information, employee lists and information, information
regarding product development, marketing plans, management organization
information, operating policies and manuals, sourcing data, performance results,
business plans, financial records, and other financial, commercial, business and
technical information (collectively, “Confidential Information”), must be
protected as confidential, not copied, disclosed or used, other than for the
benefit of the Company, at any time.  The Executive further agrees that at any
time during the Employment Period or thereafter he will not divulge to anyone
(other than the Company or any Person employed or designated by the Company),
publish or make use of any Confidential Information without the prior written
consent of the Company, except as (and only to the extent) (i) required by an
order of a court having competent jurisdiction or under subpoena from an
appropriate government agency and then only after providing the Company with the
reasonable opportunity to prevent such disclosure or to receive confidential
treatment for the Confidential Information required to be disclosed, (ii) with
respect to any other litigation, arbitration or mediation involving this
Agreement, including, but not limited to the enforcement of this Agreement or
(iii) as to Confidential Information that becomes generally known to the public
or within the relevant trade or industry other than due to the Executive’s
violation of this Section 5(a).  The Executive further agrees that following the
termination of the Employment Period for whatever reason, (A) the Company shall
keep all tangible property assigned to the Executive or prepared by the
Executive and (B) the Executive shall not misappropriate or infringe upon the
Confidential Information of the Company (including the recreation or
reconstruction of Confidential Information from memory).

(b)

Non-Interference.  The Executive acknowledges that information regarding the
Company’s business and financial relations with its vendors and customers is
Confidential Information and proprietary to the Company and that any
interference with such relations based directly or indirectly on the use of such
information would cause irreparable damage to the Company.  The Executive
acknowledges that by virtue of his employment with the Company, he has gained or
may gain knowledge of such information concerning the Company’s vendors and
customers (respectively “Vendor Information” or “Customer Information”), and
that he would inevitably have to draw on this Vendor Information and Customer
Information and on





15




--------------------------------------------------------------------------------

other Confidential Information if he were to solicit or service the Company’s
vendors or customers on behalf of a competing business enterprise.  Accordingly,
and subject to the immediately following sentence, the Executive agrees that
during the Employment Period and for a period of 18 months following the
termination thereof, other than by reason of a termination by the Company
without Cause or by the Executive for Good Reason, the Executive will not, on
behalf of himself or any other Person, other than the Company, directly or
indirectly do business with, solicit the business of, or perform any services
for any actual vendor or customer of the Company, any Person that has been a
vendor or customer of the Company within the 12-month period preceding such
termination or any actively solicited prospective vendor or customer as to whom
or which the Executive provided any services or as to whom or which the
Executive has knowledge of Vendor Information, Customer Information or
Confidential Information. The foregoing restrictive covenant shall only apply to
business activities engaged in by the Executive on behalf of himself or any
other Person that are directly competitive with those of the operating divisions
of the Company in which the Executive has worked or over which he has or has had
supervisory responsibility, in terms of channels of distribution, types of
products, gender for which the products have been designed and similarity of
price range.  In addition, the Executive agrees that, during the Employment
Period and such 18-month period thereafter, he will not, directly or indirectly,
seek to encourage or induce any such vendor or customer to cease doing business
with, or lessen its business with, the Company, or otherwise interfere with or
damage (or attempt to interfere with or damage) any of the Company’s
relationships with its vendors and customers, except in the ordinary course of
the Company’s business.

(c)

Non-Competition.  The Executive agrees that, during the Employment Period and
for a period of 12 months following his termination of employment, other than
upon a termination by the Company without Cause or by the Executive for Good
Reason, the Executive shall not, without the prior written consent of the
Company, directly or indirectly, on the Executive’s behalf or on behalf of any
other person, firm, corporation, association or other entity, as an employee,
director, advisor, partner, consultant or otherwise, engage in any business of,
provide services to, enter the employ of, or have any interest in, any other
person, firm, corporation or other entity that is engaged in a business that is
in competition with the primary businesses or products of the Company as of the
Executive’s date of termination (following a Change in Control, such businesses
or products shall be limited to those in which the Executive has worked or over
which he has or has had supervisory responsibility, in terms of channels of
distribution, types of products, gender for which the products have been
designed and similarity of price range, as of his date of termination).  Nothing
herein shall restrict the Executive from owning, for personal investment
purposes only, less than 5% of the voting stock of any publicly held corporation
or 2% of the ownership interest in any non-publicly held company, if the
Executive has no other connection or relationship with the issuer of such
securities.     

(d)

Non-Solicitation.  The Executive agrees that during the Employment Period and
for a period of 18 months following the termination thereof for any reason, he
will not hire or solicit to hire, whether on his own behalf or on behalf of any
other Person (other than the Company), any employee of the Company or any
individual who had left the employ of the Company within 12 months of the
termination of the Executive’s employment with the Company.  In addition, during
the Employment Period and such 18-month period thereafter, the Executive will
not, directly or indirectly, encourage or induce any employee of the Company to
leave the Company’s employ, except in the ordinary course of the Company’s
business.





16




--------------------------------------------------------------------------------

(e)

Public Comment.  The Executive, during the Employment Period and at all times
thereafter, shall not make any derogatory comment concerning the Company or any
of its current or former directors, officers, stockholders or employees.
 Similarly, the then current (i) members of the Board and (ii) members of the
Company’s senior management shall not make any derogatory comment concerning the
Executive, and the Company shall use reasonable efforts to ensure that the
former (A) members of the Board and (B) members of the Company’s senior
management do not make any derogatory comment concerning the Executive.      

(f)

Blue Penciling.  If any of the restrictions on competitive or other activities
contained in this Section 5 shall for any reason be held by a court of competent
jurisdiction to be excessively broad as to duration, geographical scope,
activity or subject, such restrictions shall be construed so as thereafter to be
limited or reduced to be enforceable to the extent compatible with the
applicable law; it being understood that by the execution of this Agreement, (i)
the parties hereto regard such restrictions as reasonable and compatible with
their respective rights and (ii) the Executive acknowledges and agrees that the
restrictions will not prevent him from obtaining gainful employment subsequent
to the termination of his employment.  The existence of any claim or cause of
action by the Executive against the Company shall not constitute a defense to
the enforcement by the Company of the foregoing restrictive covenants, but such
claim or cause of action shall be determined separately.

(g)

Injunctive Relief.  The Executive acknowledges and agrees that the covenants and
obligations of the Executive set forth in this Section 5 relate to special,
unique and extraordinary services rendered by the Executive to the Company and
that a violation of any of the terms of such covenants and obligations will
cause the Company irreparable injury for which adequate remedies are not
available at law.  Therefore, the Executive agrees that the Company shall be
entitled to seek an injunction, restraining order or other temporary or
permanent equitable relief (without the requirement to post bond) restraining
the Executive from committing any violation of the covenants and obligations
contained herein.  These injunctive remedies are cumulative and are in addition
to any other rights and remedies the Company may have at law or in equity.

6.

Work for Hire.  The Executive agrees that all marketing, operating and training
ideas, sourcing data, processes and materials, including all inventions,
discoveries, improvements, enhancements, written materials and development
related to the business of the Company (“Proprietary Materials”) to which the
Executive may have access or that the Executive may develop or conceive while
employed by the Company shall be considered works made for hire for the Company
and prepared within the scope of employment and shall belong exclusively to the
Company.  Any Proprietary Materials developed by the Executive that, under
applicable law, may not be considered works made for hire, are hereby assigned
to the Company without the need for any further consideration, and the Executive
agrees to take such further action, including executing such instruments and
documents as the Company may reasonably request, to evidence such assignment.

7.

Miscellaneous.

(a)

Assignment and Successors.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, legatees, executors,
administrators, legal representatives, successors and assigns.  Notwithstanding
anything in the





17




--------------------------------------------------------------------------------

foregoing to the contrary, the Executive may not assign any of his rights or
obligations under this Agreement without first obtaining the written consent of
the Company.  The Company may assign this Agreement in connection with a sale of
all or substantially all of its business and/or assets (whether direct or
indirect, by purchase, merger, consolidation or otherwise) and will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.  “Company” means the Company as hereinbefore defined
and any successor to its business and/or assets as aforesaid that assumes and
agrees to perform this Agreement by operation of law or otherwise.

(b)

Survival.  The provisions of Sections 3, 4, 5, 6 and 7 shall survive the
termination of this Agreement pursuant to Section 3.

(c)

Notices.  Any notices to be given hereunder shall be in writing and delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid as follows:

If to the Executive, addressed to the Executive at the address then shown in the
Executive’s employment records

With a copy to:

Paul Wessel
Dewey Ballantine LLP
1301 Sixth Avenue
New York, New York  10019

If to the Company at:

Phillips-Van Heusen Corporation
200 Madison Avenue
New York, New York  10016
Attention:  Chairman

With a copy to:

Phillips-Van Heusen Corporation
200 Madison Avenue
New York, New York  10016
Attention:  Vice President, General Counsel and Secretary

Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner provided above
for giving notice.

(d)

Governing Law.  This Agreement shall be governed by, and construed and enforced
in accordance with, the laws of the State of New York, without regard to the
principles thereof relating to the conflict of laws.





18




--------------------------------------------------------------------------------

(e)

Consent to Jurisdiction.  Except as provided in Section 7(i), any judicial
proceeding brought against the Executive with respect to this Agreement may be
brought in any court of competent jurisdiction in the Borough of Manhattan in
the City and State of New York and, by execution and delivery of this Agreement,
the Executive: (i) accepts, generally and unconditionally, the nonexclusive
jurisdiction of such courts and any related appellate courts, and irrevocably
agrees to be bound by any final judgment (after exhausting all appeals therefrom
or after all time periods for such appeals have expired) rendered thereby in
connection with this Agreement, and (ii) irrevocably waives any objection the
Executive may now or hereafter have as to the venue of any such suit, action or
proceeding brought in such a court or that such court is an inconvenient forum.

(f)

Severability.  The invalidity of any one or more provisions of this Agreement or
any part thereof shall not affect the validity of any other provision of this
Agreement or part thereof; and in the event that one or more provisions
contained herein shall be held to be invalid, the Agreement shall be reformed to
make such provisions enforceable.

(g)

Waiver.  The Company, in its sole discretion, may waive any of the requirements
imposed on the Executive by this Agreement.  The Company, however, reserves the
right to deny any similar waiver in the future.  Each such waiver must be
express and in writing and there will be no waiver by conduct.  Pursuit by the
Company of any available remedy, either in law or equity, or any action of any
kind, does not constitute waiver of any other remedy or action.  Such remedies
and actions are cumulative and not exclusive. The Executive’s or the Company’s
failure to insist upon strict compliance with any provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason or the Company’s right to terminate the Executive’s
employment for Cause, shall not be deemed to be a waiver of such provision or
right or any other provision or right of this Agreement.

(h)

Indemnification.  The Executive shall be entitled to indemnification (and the
advancement of expenses) in connection with a litigation or proceeding arising
out of the Executive’s acting as Chief Operating Officer or an employee, officer
or director of the Company (or, to the extent such service is requested by the
Company, any of its affiliates), to the maximum extent permitted by applicable
law; provided, however, that in the event that it is finally determined that the
Executive is not entitled to indemnification, the Executive shall promptly
return any advanced amounts to the Company.  In addition, the Executive shall be
entitled to liability insurance coverage pursuant to a Company-purchased
directors’ and officers’ liability insurance policy on the same basis as other
directors and officers of the Company.  

(i)

Legal Fees.  The Company agrees to reimburse the Executive (within 10 days
following the Company’s receipt of an invoice from the Executive), at any time
from the Effective Date of this Agreement through the Executive’s remaining
lifetime (or, if longer, through the 20th anniversary of the Effective Date) to
the fullest extent permitted by law, for all legal fees and expenses that the
Executive may reasonably incur as a result of any contest by the Company, the
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement), provided, that the Executive prevails with
respect to at least one substantive issue in dispute.  In





19




--------------------------------------------------------------------------------

order to comply with Section 409A, in no event shall the payments by the Company
under this Section 7(i) be made later than the end of the calendar year next
following the calendar year in which any such contest is finally resolved,
provided, that the Executive shall have submitted an invoice for such fees and
expenses at least 10 days before the end of the calendar year next following the
calendar year in which such contest is finally resolved.  The amount of such
legal fees and expenses that the Company is obligated to pay in any given
calendar year shall not affect the legal fees and expenses that the Company is
obligated to pay in any other calendar year, and the Executive’s right to have
the Company pay such legal fees and expenses may not be liquidated or exchanged
for any other benefit.

(j)

Section Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

(k)

Withholding.  Any payments provided for herein shall be reduced by any amounts
required to be withheld by the Company from time to time under applicable
Federal, State or local employment or income tax laws or similar statutes or
other provisions of law then in effect.  

(l)

Entire Agreement.  This Agreement contains the entire understanding, and cancels
and supersedes all prior agreements, including, without limitation, the Existing
Agreement and any agreement in principle or oral statement, letter of intent,
statement of understanding or guidelines of the parties hereto with respect to
the subject matter hereof, excluding the CAP.  Notwithstanding the foregoing,
this Agreement does not cancel or supersede the Plans as defined in Section 2(b)
or the plans referred to in Section 2(c).  This Agreement may be amended,
supplemented or otherwise modified only by a written document executed by each
of the parties hereto or their respective successors or assigns.  The Executive
acknowledges that he is entering into this Agreement of his own free will and
accord with no duress, and that he has read this Agreement and understands it
and its legal consequences.

(m)

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

(n)

Section 409A of the Code.  The provisions of this Agreement and any payments
made herein are intended to comply with, and should be interpreted consistent
with, the requirements of Section 409A. The time or schedule of a payment to
which the Executive is entitled under this Agreement may be accelerated at any
time that this Agreement fails to meet the requirements of Section 409A and any
such payment will be limited to the amount required to be included in the
Executive’s income as a result of the failure to comply with Section 409A.





20




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.

PHILLIPS-VAN HEUSEN CORPORATION




By:     /s/ Mark D. Fischer


Name:  Mark D. Fischer
Title:  Senior Vice President

  /s/ Emanuel Chirico


Emanuel Chirico
Date: December 23, 2008





21




--------------------------------------------------------------------------------







EXHIBIT A




RELEASE

1.

TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW THAT EMANUEL
CHIRICO (the “Releasor”), on behalf of himself and his heirs, executors,
administrators and legal representatives, in consideration of the severance to
be paid and other benefits to be provided as set forth in Section [3(b)]
[3(f)(ii)] of the Second Amended and Restated Employment Agreement between the
Releasor and PHILLIPS-VAN HEUSEN CORPORATION, dated as of  December 23, 2008 (as
the same may have been heretofore amended, the “Agreement”) and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, hereby irrevocably, unconditionally, generally and forever
releases and discharges Phillips-Van Heusen Corporation,  together with its
current and former subsidiaries (the “Company”), each of its current and former
officers, directors, employees, agents, representatives and advisors and their
respective heirs, executors, administrators, legal representatives, receivers,
affiliates, beneficial owners, successors and assigns (collectively, the
“Releasees”), from, and hereby waives and settles, any and all, actions, causes
of action, suits, debts, promises, damages, or any liability, claims or demands,
known or unknown and of any nature whatsoever and which the Releasor ever had,
now has or hereafter can, shall or may have, for, upon, or by reason of any
matter, cause or thing whatsoever from the beginning of the world to the date of
this Release arising directly or indirectly pursuant to or out of his employment
with the Company or the termination of such employment (collectively, “Claims”),
including, without limitation, any Claims (i) arising under any federal, state,
local or other statutes, orders, laws, ordinances, regulations or the like that
relate to the employment relationship and/or worker or workplace protection
and/or specifically prohibit discrimination based upon age, race, religion,
gender, national origin, disability, sexual orientation or any other unlawful
bases, including, without limitation, the Age Discrimination in Employment Act
of 1967, as amended, Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, as amended, the Civil Rights Acts of 1866 and 1871, as
amended, the Americans with Disabilities Act of 1990, as amended, the Employee
Retirement Income Security Act of 1974, the Family and Medical Leave Act of
1993, the New Jersey Law Against Discrimination, as amended, the New York State
and New York City Human Rights Laws, as amended, the laws of the States of
New York and New Jersey, the City of New York and Somerset County, New Jersey
relating to discrimination, as amended, and any and all applicable rules and
regulations promulgated pursuant to or concerning any of the foregoing statutes;
(ii) arising under or pursuant to any contract, express or implied, written or
oral, including, without limitation, the Agreement; (iii) for wrongful dismissal
or termination of employment; (iv) for tort, tortious or harassing conduct,
infliction of mental or emotional distress, fraud, libel or slander; and (v) for
damages, including, without limitation, punitive or compensatory damages or for
attorneys’ fees, expenses, costs, wages, injunctive or equitable relief.  This
Release shall not apply to any claim that the Releasor may have for a breach by
the Company of Section [3(b)][3(f)(ii) and (iii)], 5(e), 7(h) or 7(i) of the
Agreement or the “CAP Agreement” or “EBP” (as such terms are defined in the
Agreement) or any plan or program of the type referred to in Sections 2(b) and
2(c) of the Agreement in which the Releasor was a participant.




The Releasor agrees not to file, assert or commence any Claims against any
Releasee with any federal, state or local court or any administrative or
regulatory agency or body.  The





A-1




--------------------------------------------------------------------------------







Releasor represents and warrants that there has been no assignment or other
transfer of any interest in any Claim which the Releasor may have against the
Releasees, or any of them, and the Releasor agrees to indemnify and hold the
Releasees, and each of them, harmless from any Claims, or other liability,
demands, damages, costs, expenses and attorneys’ fees incurred by the Releasees,
or any of them, as a result of any person asserting any such assignment or
transfer. It is the intention of the parties that this indemnity does not
require payment as a condition precedent to recovery by the Releasees against
the Releasor under this indemnity.  The Releasor agrees that if he hereafter
commences, joins in, or in any manner seeks relief through any suit arising out
of, based upon, or relating to any Claim released hereunder, or in any manner
asserts against the Releasees, or any of them, any Claim released hereunder,
then the Releasor shall pay to the Releasees, and each of them, in addition to
any other damages caused to the Releasees thereby, all attorneys’ fees incurred
by the Releasees in defending or otherwise responding to said suit or Claim.
 The Releasor hereby waives any right to, and agrees not to, seek reinstatement
of his employment with the Company or any Releasee.  The Releasor acknowledges
that the amounts to be paid to him under Section [3(b)] [3(f)(ii)] of the
Agreement include benefits, monetary or otherwise, which the Releasor has not
earned or accrued, or to which he is not already entitled.




The Releasor acknowledges that he was advised by the Company to consult with his
attorney concerning the waivers contained in this Release, that he has consulted
with counsel, and that the waivers the Releasor has made herein are knowing,
conscious and with full appreciation that he is forever foreclosed from pursuing
any of the rights so waived.  The Releasor has a period of 21 days from the date
on which a copy of this Release has been delivered to him to consider whether to
sign it.  In addition, in the event that the Releasor elects to sign and return
to Phillips-Van Heusen Corporation a copy of this Release, the Releasor has a
period of seven days (the “Revocation Period”) following the date of such return
to revoke this Release, which revocation must be in writing and delivered to
Phillips-Van Heusen Corporation, 200 Madison Avenue, New York, New York 10016,
Attention: General Counsel, within the Revocation Period.  This Release, and the
Releasor’s right to receive the amounts to be paid to him under Section [3(b)]
[3(f)(ii)], shall not be effective or enforceable until the expiration of the
Revocation Period without the Releasor’s exercise of his right of revocation.




2.

Company’s Release.  TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN,
KNOW THAT, for and in consideration of the obligations upon the Releasor as set
forth in the Agreement, and for other good and valuable consideration, the
Company hereby (on its own behalf and that of its affiliates, divisions and
predecessors and successors and the directors and officers of the Company in
their capacity as such (collectively, the “Releasing Entities”)) releases the
Releasor and his heirs, executors, successors and assigns (the “Executive
Released Parties”) of and from all debts, obligations, promises, covenants,
collective bargaining obligations, agreements, contracts, endorsements, bonds,
controversies, suits, claims or causes of every kind and nature whatsoever,
arising out of, or related to, his employment with the Company and its
affiliates, his separation from employment with the Company and its affiliates
or derivative of the Releasor’s employment, which the Releasing Entities now
have or may have against the Executive Released Parties, whether known or
unknown, by reason of facts which have occurred on or prior to the date that the
Company has signed this Release; provided, however, that nothing contained in
this Release shall release the Executive Released Parties from any claim or form
of liability arising out of acts or omissions by the Releasor which





A-2




--------------------------------------------------------------------------------







constitute a violation of the criminal or securities laws of any applicable
jurisdiction or for which the Releasor would not be indemnified under applicable
law.  Notwithstanding anything else herein to the contrary, this Release shall
not affect the obligations of the Releasor set forth in the Agreement or any
other obligations that by their terms are to be performed after the date hereof
by the Releasor.




3.

No Amendment.  This Release shall not be amended, supplemented or otherwise
modified in any way except in a writing signed by the Releasor and Phillips-Van
Heusen Corporation.




4.

Governing Law.  This Release shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York, without reference to its
principles of conflict of laws.








A-3




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Releasor has caused this Release to be executed as of
_____________________________, 20__.




Emanuel Chirico



SWORN TO AND SUBSCRIBED
BEFORE ME THIS ____ DAY OF
____________________, 20__.




Notary Public







A-4


